t c memo united_states tax_court edward and ruth kelly petitioners v commissioner of internal revenue respondent docket nos filed date geoffrey j o'connor for petitioner edward kelly norman trabulus for petitioner ruth kelly andrew j mandell and lewis j abrahams for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioners'1 federal_income_tax additions to tax and penalties as follows 1during preparation of this opinion counsel for petitioner ruth kelly informed the court of his client's death a motion to substitute her estate as petitioner had not been received as of the date of this opinion additions to tax penalties sec sec sec sec year deficiency a a a b dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number -- -- -- dollar_figure big_number -- -- -- big_number big_number -- -- -- big_number big_number -- -- -- big_number fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure after concession by respondent of an issue raised on behalf of petitioners at trial the issues for decision are whether losses sustained by petitioner edward kelly mr kelly in trading stock_options should be characterized as ordinary or capital losses we hold that they were capital losses whether brokerage commissions earned by mr kelly in connection with his stock_option trades may be treated as an offset against the amount of his trading losses rather than as ordinary_income and whether brokerage commissions paid_by mr kelly in connection with his stock_option trades are 2unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 3respondent conceded that petitioners were entitled to deduct gambling_losses in an amount equal to their gambling winnings for pursuant to sec_165 deductible as ordinary and necessary business_expenses we hold that the earned commissions were taxable as ordinary_income and that the paid commissions are added to the basis of options purchased and treated as an offset to the price of options sold whether petitioners were entitled to deduct certain unreimbursed employee business_expenses we hold that the deductions were properly disallowed whether petitioners are liable for additions to tax under sec_6653 and sec_6661 and accuracy-related_penalties under sec_6662 b and we hold that petitioners are so liable whether petitioner ruth kelly mrs kelly is entitled to relief from liability as an innocent spouse we hold that she is not entitled to innocent spouse relief findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners filed joint federal_income_tax returns as husband and wife for each of the years at issue at the time the petitions were filed they resided in brentwood new york 4on most issues petitioners have a conflict of interest mrs kelly joined her husband only with respect to issue mr kelly has been a stockbroker for approximately years during the years at issue he was employed full time by shearson lehman as office manager of its branch in bay shore new york beginning in he also devoted considerable time to stock_option trading for his own account these trading activities and the market research that informed them would occupy at least percent of a typical workday during this period the annual volume of his option trades appears to have fluctuated between about and during the years at issue mr kelly was not a floor trader he purchased options through a shearson lehman broker who had a direct wire to the floor of the exchanges the amount of time he held the options varied from a few hours to a few weeks the parties have stipulated that he did not hold any property as inventory or primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business did not sell to customers of his own and performed no merchandising function with respect to his options transactions mr kelly paid commission fees to shearson lehman in connection with the purchases and sales of options for his own account as an employee he received a 30-percent discount relative to the amount of commissions that a member of the public would pay he also earned and received commissions as an employee in connection with his option trades the commission payments that he received represented compensation_for bringing business to his employer since mr kelly has been registered with the chicago board_of options exchange and the national association of securities dealers inc nasd as an options principal in this capacity he was authorized to approve customer accounts for options trading and oversee compliance with the rules of nasd and other rules concerning options transactions within the brokerage office mr kelly did not need to be a registered options principal in order to engage in any of his options trades any shearson lehman customer satisfying certain financial and other criteria was qualified to trade options on their form sec_1040 for earlier taxable years not in issue through petitioners reported mr kelly's occupation as stockbroker-dlr the schedule c filed with their return for describes his main business activity as dealer in options nevertheless for each of these years petitioners treated mr kelly's net_loss from options trading as a capital_loss and reported it on schedule d in date before the preparation of his tax_return for mr kelly read newspaper articles discussing the then recent decision of the u s supreme court in 480_us_23 on the basis of these articles he understood the case to stand for the proposition that where a taxpayer carries on an activity continually and regularly with the intent of making a profit he is engaged in a trade_or_business for tax purposes and losses from the activity are deductible without limitation he wondered whether groetzinger affected the deductibility of the losses he incurred in his voluminous options trading mr kelly brought the case to the attention of yale auerbach auerbach a certified_public_accountant who had regularly prepared his tax returns since the early 1950's auerbach read groetzinger and told mr kelly that it did not apply to his options trading in the absence of authority to operate his own brokerage business he would continue to be a trader for tax purposes and must treat his losses as capital mr kelly informed auerbach that he was a registered options principal which meant that he was registered to deal in options auerbach was unfamiliar with the nature of this position but on further questioning mr kelly satisfied him that as a registered options principal he was qualified to establish his own office and deal as any other broker does auerbach advised mr kelly that under those circumstances he could adopt the position that he was engaged in a business and that the trading losses were ordinary subsequently mr kelly also consulted carroll baymiller baymiller the attorney who had represented the taxpayer in groetzinger the record does not disclose what mr kelly told baymiller or what advice if any baymiller rendered auerbach prepared and signed petitioners' tax returns for and on schedules c filed with their returns for these years petitioners reported losses from options trading in the amounts of dollar_figure and dollar_figure respectively and described mr kelly's principal business as options_dealer auerbach's accounting practice was acquired by russell t glazer glazer who prepared and signed petitioners' tax returns for through in transferring petitioners' account to glazer auerbach explained the reasoning behind the ordinary_loss treatment of mr kelly's options trading on schedules c filed with their returns for those years petitioners reported ordinary losses from options trading of dollar_figure dollar_figure dollar_figure and dollar_figure respectively mr kelly's principal business is not stated on the schedules c for and but on the form sec_1040 his occupation is described as stckbrkr-trader the schedules c for and describe mr kelly's principal business as trader a list of all mr kelly's options trades for the year was attached to each of the returns for the years through the lists are marked attachment to schedule c and identify the stock to which the option relates dates bought and sold purchase and sale prices and gain_or_loss during the years at issue shearson lehman had a policy of reimbursing employee travel and entertainment_expenses subject_to certain documentation and other requirements mr kelly received reimbursements from his employer and claimed deductions for unreimbursed entertainment_expenses in the amounts set forth below amount deducted for year amount reimbursed unreimbursed expenses dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number 1as reduced by percent of adjusted_gross_income 2as reduced by percent petitioners have no documents in their possession supporting the claimed unreimbursed entertainment_expenses for taxable years and mr kelly used to have an expense diary for which he produced to respondent's agent in the course of the audit the agent informed mr kelly that the diary was of no value in substantiating the claimed deductions mr kelly subsequently lost the diary in the course of an office move petitioners did introduce in evidence an expense diary for together with receipts the diary lists total expenses of dollar_figure there are receipts to confirm dollar_figure of the claimed expenses and for some claimed expenses information on the receipts does not correspond to the information in the diary petitioners were married in at the time of trial they were still living together and there is no evidence that they were at any time separated mrs kelly did not complete high school and took no formal courses in business or finance before her marriage to mr kelly and the birth of petitioners' son edward in she worked as a telephone operator dancer typist and airline stewardess after she was a full-time homemaker responsible for the upkeep of the family home and for paying bills for household expenses edward was born with down's syndrome as his health deteriorated during the years before his death in date he lived at home under mrs kelly's constant care or in the hospital where she attended him during this period mrs kelly was thoroughly preoccupied with edward's condition and needs for care and seems to have had no interest in discussing financial or business matters with mr kelly mrs kelly was aware that her husband was employed by shearson lehman as a stockbroker but they did not discuss his business although mr kelly spent a considerable amount of time at home doing work related to his options trading and made no efforts to conceal his activities from her she remained entirely ignorant of these activities and of the losses he incurred when mr kelly entertained business associates at restaurants mrs kelly sometimes accompanied him on these occasions she and other women present would carry on their own conversations at mr kelly's request mrs kelly sometimes assisted him in maintaining records of the entertainment_expenses for purposes of reimbursement mrs kelly took no part in the preparation of the joint tax returns for the years at issue each of the returns was prepared and signed by the accountant and then delivered to petitioners for their review mrs kelly signed the returns without review or inquiry mrs kelly made no attempt to inform herself of their contents because she trusted mr kelly completely not because he in any way hindered or discouraged her from doing so she endorsed the refund checks they received but neither asked nor cared what mr kelly would do with the money in mrs kelly learned that mr kelly was in a controversy with the internal_revenue_service she signed a power_of_attorney to authorize lawyers to represent them in administrative proceedings mr kelly did not show her any correspondence with the lawyers regarding the nature of the controversy and she remained ignorant of the details until after the years at issue petitioners experienced no marked changes in their lifestyle during or after the years at issue mrs kelly received no direct benefit from the income_tax refunds they received mr kelly deposited the refund checks in his separate bank account and used the proceeds to finance further options trading opinion petitioners bear the burden_of_proof on all issues rule a character of trading losses respondent determined that the stock_options sold by mr kelly during the years at issue were capital assets and that the net losses he realized were accordingly capital losses subject_to the limitations of sec_165 and sec_1211 we sustain respondent's determination under sec_1234 unless an option to buy or sell stock constitutes property described in sec_1221 gain_or_loss from the sale of the option is treated as gain_or_loss from the sale of property having the same character as the stock would have in the taxpayer's hands sec_1234 a sec_1221 creates an exception to the definition of a capital_asset for stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business mr kelly contends that his options trading activity was sufficiently regular substantial and time-consuming to constitute a trade_or_business for federal_income_tax purposes so that the losses arising from the activity qualify for ordinary treatment this argument confuses a necessary with a sufficient condition buying and selling securities on an exchange must constitute a trade_or_business in order for the securities to qualify for the exception to capital_asset treatment but a taxpayer who meets this trade_or_business requirement may be either a trader or a dealer unless he is a dealer the securities he holds in connection with his business are capital assets 92_tc_101 89_tc_445 polacheck v commissioner 22_tc_858 16_tc_1026 the distinction between trader and dealer turns on whether the taxpayer's business activities have the characteristics specified in sec_1221 the parties have stipulated that mr kelly's options trading lacked these characteristics mr kelly did not hold his options as inventory he did not sell to customers he performed no merchandising function therefore if he was engaged in the business of buying and selling options it was as a trader rather than a dealer and the options would not constitute property described in sec_1221 kemon v commissioner supra tybus v commissioner tcmemo_1989_309 kobernat v commissioner tcmemo_1972_132 mr kelly attempts to distinguish the many cases denying ordinary_loss treatment under similar circumstances on the ground that he was a registered options principal he argues that his stock_options fall within the literal terms of sec_1221 stock_options are a registered options principal's 'stock in trade' stock_options are what a registered options principal is primarily involved in mr kelly's figurative use of the statutory language finds no support in the case law interpreting it property does not constitute stock_in_trade within the meaning of sec_1221 unless it is held by the taxpayer primarily_for_sale_to_customers van 152_f2d_654 2d cir affg a memorandum opinion of this court 16_tc_213 the functional significance of the registered options principal to the operation of the securities market and his relationship to a licensed dealer is not entirely clear from the record for purposes of characterizing mr kelly's trading losses however the only question is whether he was acting in the capacity of a dealer when he engaged in the specific transactions that produced the losses laureys v commissioner supra kemon v commissioner supra mr kelly concedes that he did not engage in these transactions in his capacity as a registered options principal it follows that his status as a registered options principal whatever that entails has no bearing on our disposition of these cases because mr kelly was not an options_dealer with respect to the transactions in which his losses arose the character of the stock_options depends on the character that the underlying stock would have had in his hands sec_1234 mr kelly does not argue that he was a dealer in stock and the record affords no basis for that conclusion therefore the options that mr kelly traded were capital assets and the net losses he realized in these transactions were capital losses treatment of commissions earned and paid on their tax returns for the years at issue petitioners apparently treated commissions paid to mr kelly by his employer on account of his options trades as ordinary_income and treated commissions paid_by mr kelly to his employer in connection with these trades either as part of the cost_basis of the options or as an adjustment to the gain_or_loss realized in these proceedings petitioners take the position that if they are not entitled to deduct mr kelly's options trading losses in full as ordinary losses then an absurd inconsistency arises between the treatment of the commissions mr kelly earned and paid on the same transactions either the earned commissions should be treated as a rebate that reduced his costs to acquire and sell the options rather than as ordinary_income or the paid commissions should be treated as deductible business_expenses that more than offset his commission income petitioners argue that this integrated approach to taxing the commission transactions would more accurately reflect their substance and has parallels in other areas of the code we have no occasion to consider whether either of petitioners' proposals for integrating the tax treatment of the commissions at issue to achieve consistency would be desirable as a matter of tax policy the proper tax treatment of such commissions is well established the parties have stipulated that mr kelly received the commissions as compensation_for providing business for his employer there is no evidence that they were intended specifically as a discount or rebate the definition of gross_income expressly covers compensation_for services including commissions sec_61 the fact that the taxpayer earned the commissions on transactions in which he acquired property from or through his employer for his own account does not alter their character as ordinary_income the argument that in such cases the commissions should be treated as discounts from the cost of the property and accounted for by adjustments to basis or the sale price rather than included in gross_income has been repeatedly rejected by this court and others 264_f2d_789 3d cir life_insurance agent commissions 64_tc_1085 real_estate agent commissions 41_tc_663 life_insurance agent commissions kobernat v commissioner tcmemo_1972_132 stockbroker commissions costs incurred in the acquisition and disposition of a capital_asset are nondeductible capital expenditures 397_us_572 thus for a taxpayer who is not a dealer brokerage fees incurred to purchase securities must be added to the cost_basis of the securities and brokerage fees incurred to sell securities must be offset against the sale price sec_1_263_a_-2 income_tax regs employee business_expenses respondent disallowed petitioners' deductions for unreimbursed entertainment_expenses on the grounds inter alia that the deductions were not substantiated in accordance with sec_274 mr kelly argues that he adequately substantiated his expenses for at least of the years at issue and that the court should use its discretion in estimating the amount of the deductible expenses for the other years we agree with respondent that petitioners are not entitled to any of the claimed deductions sec_274 was intended to preclude discretionary estimation of certain business_expenses by the courts pursuant to the common_law rule_of 39_f2d_540 2d cir 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5 income_tax regs the section provides that no amount may be deducted for entertainment_expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statement the amount of the expense the time and place of the entertainment the business_purpose of the entertainment and the business relationship to the taxpayer of the persons entertained substantiated expenses may be deducted only to the extent that they exceed amounts for which the taxpayer was reimbursed register v commissioner tcmemo_1988_390 mr kelly presented no testimony or documentation in support of the claimed deductions for and he submitted an expense diary together with receipts for the total amount of expenses for which there are receipts is dollar_figure mr kelly was reimbursed by shearson lehman for his expenses in the amount of dollar_figure accordingly petitioners have not substantiated any amount of unreimbursed business_expenses for this year sec_1_274-5 income_tax regs mr kelly may have maintained records of his business entertainment_expenses for other years during the audit of petitioners' and returns the revenue_agent examined an expense diary for this diary and possibly other records as well were lost by mr kelly in the course of an office move the regulations provide an exception to the normal substantiation requirements where the taxpayer can establish that at one time he possessed adequate_records and that his inability to produce them is attributable to fire flood or other_casualty beyond his control in such cases the taxpayer may satisfy his burden_of_proof by reasonably reconstructing his records sec_1 c income_tax regs it is doubtful that loss of documentation in transit is a casualty beyond the taxpayer's control within the meaning of sec_1_274-5 income_tax regs 65_tc_342 silver v commissioner tcmemo_1972_102 in any event mr kelly has not attempted to reconstruct the lost records a additions to tax for and respondent determined that petitioners are liable for additions to tax for negligence under sec_6653 for taxable years and sec_6653 provides for an addition_to_tax if any part of an underpayment_of_tax is attributable to negligence the amount of the addition i sec_5 percent of the entire underpayment plu sec_50 percent of the interest payable with respect to the portion of the underpayment attributable to negligence sec_6653 and b negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the treatment of an item may be attributable to negligence if the taxpayer failed to maintain adequate_records to substantiate it properly 92_tc_899 40_tc_30 robbins v commissioner tcmemo_1981_449 any part of an underpayment attributable to a position taken by the taxpayer in reasonable bona_fide reliance upon professional tax_advice is not attributable to negligence 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 86_tc_492 affd 864_f2d_1521 10th cir in order to prove reasonable reliance the taxpayer must demonstrate that he supplied his adviser with complete and accurate information 59_tc_473 57_tc_781 gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir petitioners have not attempted to contest respondent's determination of negligence insofar as it applies to their failure to substantiate the business_expense deductions they claimed however mr kelly argues that he acted reasonably in characterizing his trading losses as ordinary losses on petitioners' income_tax returns petitioner edward kelly justifiably relied upon the expertise of his certified_public_accountant and taking the matter far beyond normal prudence and care counsel for the taxpayer in the groetzinger case the record does not disclose the details of mr kelly's consultation with baymiller we know from auerbach's testimony however what information auerbach elicited from mr kelly and how it influenced the accountant's advice in concluding that ordinary_loss treatment was warranted auerbach apparently attached decisive importance to mr kelly's statement that registration as an options principal qualified him to establish his own business as an options_dealer the petition in docket no contains a similar allegation kelly is a licensed options_dealer considering the importance of this allegation to mr kelly's theory of the case one would have expected him to present evidence verifying its accuracy he did not when mr kelly was asked as a witness to explain what the status of registered options principal entails he described responsibilities for reviewing customer accounts and monitoring compliance with institutional rules on brief mr kelly asserts only that he was licensed in the securities business and in his account of how auerbach formed his opinion based on the information mr kelly supplied we find a curious qualification mr auerbach decided that in view of a mr kelly's rop status b his stated ability to open his own office and deal as any other broker does groetzinger did apply to mr kelly's option trading activities as an rop emphasis added however mr kelly has not shown by his own testimony or otherwise that his status as a registered options principal in fact entitled him to open his own office and deal in options thus he has not satisfied his burden of showing that he provided his accountant with complete and accurate information on this material point we therefore reject mr kelly's claim of reliance on his accountant the additions to tax under sec_6653 are accordingly sustained respondent further determined that petitioners are liable for the additions to tax under sec_6661 sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 and b the amount of the understatement is reduced by that portion which is attributable to the tax treatment of any item for which there was substantial_authority or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6661 mr kelly contests respondent's determination on the ground that petitioners adequately disclosed the facts relevant to their deduction of mr kelly's trading losses for purposes of sec_6661 disclosure is adequate if it is made on a properly completed form_8275 on a statement attached to the return in a form prescribed by the regulations or on the return provided that the taxpayer provides sufficient facts to enable the internal_revenue_service to identify the potential controversy schirmer v commissioner 89_tc_277 s rept pincite sec_1 b income_tax regs the schedules c filed with petitioners' tax returns for and show the computation of the net_loss and identify mr kelly's principal business as options_dealer petitioners did not disclose the relevant facts affecting the tax treatment of the losses although the identification of mr kelly's business as options_dealer is highly relevant it was conclusory and we have found it to be inaccurate the scant information on the and returns is consistent with the position that the losses are ordinary and would not have apprised the internal_revenue_service of a potential controversy over characterization the additions to tax under sec_6661 are sustained 5mr kelly also contests respondent's method of computing petitioners' liability for the addition_to_tax under sec_6661 he contends that in computing the amount of the underpayment for purposes of sec_6661 respondent improperly failed to give continued b accuracy-related_penalties for respondent determined that petitioners are liable for the accuracy-related_penalties under sec_6662 and b for the taxable years through these sections impose a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 as under prior_law failure to maintain records to substantiate an item constitutes negligence sec_1 b income_tax regs the penalty does not apply to any portion of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith sec_6664 for the taxable years at issue the penalty also may be avoided by making adequate_disclosure of relevant information sec_1_6662-1 -3 a c income_tax regs continued petitioners credit for the amount of tax withheld mr kelly is plainly mistaken for both and respondent properly computed the underpayment as the excess of the corrected tax_liability over the net payment amount withheld less amount refunded see 91_tc_88 mr kelly's challenge to the computation of the underpayment for purposes of the accuracy-related_penalties for on the same ground is similarly without merit see sec_6664 6by amendment to answer respondent also asserted accuracy- related penalties under sec_6662 we need not consider the alternative theory mr kelly contests petitioners' liability for accuracy- related penalties using largely the same arguments he used to challenge the additions to tax for and there is no dispute that the negligence_penalty applies to the portion of the underpayment attributable to petitioners' unsubstantiated employee_business_expense deductions valadez v commissioner tcmemo_1994_493 sec_1_6662-3 income_tax regs reliance on professional tax_advice may qualify for the reasonable_cause and good_faith exception sec_1_6664-4 income_tax regs yet inasmuch as mr kelly failed to prove the accuracy of the information on which petitioners' return preparer based his judgment he cannot avoid application of the negligence_penalty to the ordinary_loss deductions eyefull inc v commissioner tcmemo_1996_238 saghafi v commissioner tcmemo_1994_238 mr kelly's contention that petitioners adequately disclosed the relevant facts relating to their treatment of the trading losses is likewise without merit petitioners' returns for through describe mr kelly's business as trader and an attachment to each return lists mr kelly's trades during the year this information does not constitute adequate_disclosure the adequate_disclosure exception to the negligence_penalty is provided for in sec_1_6662-3 and -4 f income_tax regs which became effective for returns due after date sec_1_6662-2 income_tax regs under these regulations disclosure is adequate if and only if it is made on form_8275 or form 8275-r sec_1_6662-3 and -4 f income_tax regs petitioners did not file form_8275 for or for returns due prior to the effective date of sec_1_6662-3 and -4 f income_tax regs taxpayers were entitled to rely on notice_90_20 1990_1_cb_328 as authority for the adequate_disclosure exception closely tracking the language of the legislative_history that directed the secretary to provide for such an exception notice_90_20 states that disclosure must be full and substantive and be clearly identified as being made to avoid imposition of the accuracy-related_penalty id pincite h rept pincite disclosure may be made on form_8275 alternatively it may be made on the return in which case the front page of the return must bear the caption disclosure made under sec_6662 id petitioners' returns for and did not comply with these requirements and no forms 7for the first time in his reply brief mr kelly challenges the validity of these regulations on the ground that they exceed the scope of the secretary's interpretive authority mr kelly evidently believes that the conditions in the regulations for adequate_disclosure are too restrictive the argument was raised too late for consideration 64_tc_331 we note in passing however that as the statute itself provides no exception to the negligence_penalty for adequate_disclosure we fail to see how invalidating the regulations would serve petitioners' interest were filed the accuracy-related_penalties are sustained for all years innocent spouse mrs kelly sought to escape liability on the ground that she was an innocent spouse within the meaning of sec_6013 under sec_6013 an individual who filed a joint_return with her spouse may obtain relief from joint liability for tax where all of the following requirements are satisfied a joint_return was filed on which there was a substantial_understatement of tax attributable to grossly_erroneous_items of her spouse in signing the return she neither knew nor had reason to know of such understatement and taking into account all the facts and circumstances it would be inequitable to hold her liable for the resulting deficiencies it is undisputed that joint returns were filed for each of the taxable years at issue that there was a substantial_understatement for each year and that the understatements were attributable to mr kelly grossly_erroneous_items include any claim of a deduction in an amount for which there is no basis in fact or law sec_6013 the courts have held that a claim without a basis in fact or law is one that is frivolous fraudulent or phony 53_f3d_523 2d cir affg in part and revg in part tcmemo_1993_549 94_tc_126 affd 992_f2d_1132 11th cir 86_tc_758 86_tc_228 affd 826_f2d_470 6th cir mrs kelly took the position that both the employee_business_expense deductions and the ordinary_loss deductions were not only plainly without merit but phony she argued that in view of shearson lehman's reimbursement policy if the claimed unreimbursed expenses had a factual basis there is no logical explanation why they were not reimbursed the logical inference from the failure to seek reimbursement or if it was sought to obtain it is that the claimed expenses were never incurred or were not business-related an alternative explanation however is that the expenses were not reimbursed by mr kelly's employer or that mr kelly did not seek reimbursement for the same reason that the deductions were disallowed by respondent a failure to substantiate failure to substantiate adequately does not by itself prove that the expenses were fictitious or were nondeductible personal expenses 8it is not uncommon for employees to refrain from pursuing claims for reimbursement to which they would be entitled under the employer's policy believing it impolitic to do so in view of the nature or amount of the relevant expenses there is nothing in the record that would rule this out as another possible explanation for why mr kelly might not have obtained reimbursement in spite of having genuinely incurred business- related expenses douglas v commissioner t c pincite cf perry v commissioner tcmemo_1992_258 mrs kelly conceded that the options trading losses reported on the joint returns were real she contended however that the deductions were phony because they were based on outright deception followed by obfuscation that in support of the deductions for and on schedule c mr kelly fraudulently represented that he was an options_dealer and that in support of the deductions for and he deliberately omitted to report the nature of his business on schedule c in order not to jeopardize the deductions there are a number of serious weaknesses in this argument first the argument applies only to the first of the years at issue there is no suggestion of deliberate misrepresentation in the reporting of mr kelly's losses for and second the argument fails to take account of the fact that on the joint returns for the years preceding the first year in which mr kelly adopted ordinary treatment for his options trading losses he consistently reported his business as dealer yet he did not use this status to claim any_tax benefits for these years the inference that for and he misrepresented the nature of his business with fraudulent intent is therefore not compelling third on brief mrs kelly evidently accepted the accuracy of mr kelly's representation to auerbach that registration as an options principal qualified mr kelly to do business as an option dealer inasmuch as auerbach an experienced tax professional also accepted this conclusion it appears to us that mr kelly's representation of himself as an options_dealer on the returns did not constitute such a substantial deviation from ordinary behavior that it cannot be ascribed to an honest misunderstanding or simple carelessness in this connection reid v commissioner tcmemo_1989_ cited by respondent appears to us to have a bearing on the outcome in that case the husband's losses on commodity futures transactions were incorrectly treated as ordinary rather than capital on the joint returns it was held that there was a basis in fact for the losses because they had actually been sustained and that there may also have been some basis in law for the argument that the losses were ordinary because the futures transactions were related to the husband's farm operations an argument under 350_us_46 similarly here the fact that mr kelly was in the securities business and that he and the return preparers had concluded in the aftermath of 480_us_23 that he was entitled to be treated as a dealer in options provided an arguably colorable--albeit incorrect--basis for the position taken on the joint returns there is no evidence that the deductions were frivolous fraudulent phony or otherwise so groundless as to be grossly erroneous accordingly the substantial understatements for the taxable years at issue were not attributable to grossly_erroneous_items we need not consider the other requirements for innocent spouse relief in view of the foregoing decision will be entered under rule in docket no and decision will be entered for respondent in docket no 9after the reply briefs in these cases had been filed the court_of_appeals for the seventh circuit decided 74_f3d_1528 7th cir revg and remanding tcmemo_1994_241 by letter counsel for mrs kelly called the decision to our attention in the belief that the facts were in some respects similar to those of these cases since neither this court nor the court_of_appeals for the seventh circuit decided whether the understatement in that case resulted from grossly_erroneous_items and the case has been remanded to this court for further findings on that issue we leave for another day any discussion of the opinion of the court_of_appeals for the seventh circuit in resser
